Order affirmed, with costs, upon the majority opinion at the Appellate Division; no opinion.
'Concur: Chief Judge Desmond and Judges Fuld, Van Voolhis, Burke, Scileppi and Bergan. Judge Keating concurs in the result upon the ground that the stock had been ‘ ‘ offered to the public in this state ” more than one year before the first sale to plaintiffs. This is evidenced by three actual sales in 1957 and, even more clearly, by quotations of the stock in the ‘ ‘ pink sheets ’ ’ of over-the-counter quotations available to broker-dealers.